Concurring and Dissenting OPINION BY
ORIE MELVIN, J.:
¶ 11 concur in the Majority’s disposition of each of Appellants’ claims on appeal save one: the award of damages for emotional distress.
¶ 2 Although I recognize the gravity of the situation witnessed by Appellees in this case, the Majority as well as the parties acknowledge that no appellate court in Pennsylvania has addressed the issue of whether a party may recover damages for emotional distress in a strict product liability action.8 Nevertheless, I believe that the precise language of Section 402A of the Restatement, which our Supreme Court adopted in 1966 in Webb v. Zern, 422 Pa. 424, 220 A.2d 853 (1966), is controlling:
(1) One who sells any product in a defective condition unreasonably dangerous to the user or consumer or to his property is subject to liability for physical harm thereby caused to the ultimate user or consumer, or to his property, if (a) the seller is engaged in the business of selling such a product, and (b) it is expected to and does reach the user or consumer without substantial change in the condition in which it is sold.
(2) The rule stated in Subsection (1) applies although (a) the seller has exercised all possible care in the preparation and sale of his product, and (b) the user or consumer has not bought the product from or entered into any contractual relation with the seller.
Id. at 427, 220 A.2d at 854 (quoting Restatement (Second) of Touts § 402A (1965)) (emphasis added). Further, I conclude that the trial court’s rebanee on negligence principles in permitting the issue to be determined by the jury was in error. See, e.g., Bugosh v. Allen Refractories Co., 932 A.2d 901, 911 (Pa.Super.2007) (stating that, “negligence concepts have no place in *522a case based on strict liability.”) (citations omitted).
¶ 3 Hence, I would vacate the judgment and remand solely for the purpose of permitting the trial court to mold the verdict accordingly. For this reason, I respectfully dissent from the Majority’s disposition of this single issue.

. The claim against Appellants proceeded solely on the basis of strict product liability. See, e.g., Appellees' brief at 46 ("the underlying claim sounds in strict liability rather than negligence”); id. at 40, 42-43; N.T. Trial, 9/5-7/06, at 7, 119-20; N.T. Trial, 9/8-11/06, at 745-749; N.T. Trial, 9/12-14/06, at 1194-95, 1252-58, 1307-08.